DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 December 2020 has been entered.

Status of Claims
This allowance is in response to the RCE filed 04 December 2020. 
Claims 7, 9-10, 12, 14, 16, 17, and 22 were cancelled 04 December 2020. 
Claims 5, 11, and 20-21 were amended 04 December 2020. 
Claims 5-6, 8, 11, and 20-21 are currently pending and have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 5-6, 8, 11, and 20-21 are allowed. The following is an examiner’s statement for reasons for allowance: 
Additional search revealed closest prior art U.S. Patent Application Publication 2003/0011646 to Levine, which teaches a terminal that connects multiple user devices to obtain clinical data (para 84). Levine further teaches a database that stores glucose level data communicating with a proxy server over a network interface that (fig. 2, para 86, 118), multiple servers over a network for handling communications (Figure 2 and para 85), one or more 
Although the newly found reference of Levin does teach the majority of the claim limitations of independent claim 5, it fails to teach the security component of the claim that provides “an invitation code configured to expire if not accepted within a predetermined amount of time”. The arguments that the prior art of record are persuasive and a new search did not find any new prior art that included this argued limitation in combination with the other remaining limitations, therefore the closest prior art of record does not anticipate or other render the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626